Name: Council Regulation (EEC) No 1590/83 of 14 June 1983 on the determination of areas planted with olive trees qualifying for aid for the production of olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/39 COUNCIL REGULATION (EEC) No 1590/83 of 14 June 1983 on the determination of areas planted with olive trees qualifying for aid for the production of olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation No 136/66/ EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 5 (4) thereof, Having regard to the proposal from the Commis ­ sion , Whereas Article 5 of Regulation No 136/66/EEC introduced a system of production aid for olive oil , confined to areas planted with olive trees as at 31 October 1978 and, in Greece, as at 1 January 1981 ; Whereas , in order to determine those areas , refer ­ ence should be made in particular to the figures contained in the cultivation declarations submitted by each olive-grower ; Whereas in the event of a change in the structure of olive-growing holdings it should be laid down that the aid is to be granted, subject to certain condi ­ tions , in respect of the areas planted with olive trees resulting from the restructuring and within the limits of the area covered by the restructuring projects , in Greece, as at 1 January 1981 and having been the subject : (a) in Italy, of the cultivation declaration for the 1980/81 marketing year or, if no such declara ­ tion exists , of the last declaration available ; (b ) in France, of the latest cultivation declaration available preceding the 1982/83 marketing year ; (c) in Greece , of the cultivation declaration for the 1980/81 or 1981 /82 marketing year. However, where areas planted with olive trees exist ­ ing on the dates mentioned in the first subparagraph were not the subject of the cultivation declaration in question, the production aid shall be granted in respect of those areas only on condition that the interested party submits a supplementary cultivation declaration to the competent national authorities before 30 June 1984. 2 . Where new olive trees have been planted since 31 October 1978 in France and Italy, and since 1 January 1981 in Greece, under an olive plantation restructuring project limited to the level of the hold ­ ing or to the level of a specific area of production, the aid shall also be granted in respect of such areas , provided that :  the restructuring project has been approved by the competent authorities of the Member State concerned,  in each area requiring restructuring, the total area planted with olive trees as a result of the restructuring does not exceed the area planted as at 31 October 1978 and, in Greece , as at 1 January 1981 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . HAS ADOPTED THIS REGULATION : Article 1 1 . Aid for the production of olive oil shall be granted to each olive-grower only in respect of areas planted with olive trees as at 31 October 1978 and, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . _For the Council The President I. KIECHLE (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12.6 . 1982, p. 6 .